UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2250



JOHN S. COATES, III,

                                             Plaintiff - Appellant,

         versus


HOWARD COUNTY, Maryland,

                                              Defendant - Appellee,

         and

JAMES ROBEY,

                                                            Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
2088-L)


Submitted:     December 11, 1997        Decided:     December 24, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John S. Coates, III, Appellant Pro Se. Richard Edwin Basehoar,
Senior Assistant County Attorney, Ellicott City, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dants' motion for summary judgment and dismissing his complaint

alleging employment discrimination. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Coates v.
Robey, No. CA-96-2088-L (D. Md. July 24, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2